Title: From James Madison to Seth G. Macey, 11 January 1805 (Abstract)
From: Madison, James
To: Macey, Seth G.


11 January 1805, Department of State. “I have received your letter of the 3d. inst. [not found] & its inclosures respecting Patrick Cunningham. As it does not appear that he is a Citizen of the United States, it would not be conformable with usage, nor would any success be expected from the measure, to apply for his release, as an individual case. In the mean time the right of the British to make such impressments has never been admitted, but on the contrary, steps have been taken with a view to put an end to them as an outrage upon the flag of the United States.”
